IN THE COURT OF CRIMINAL APPEALS
                           OF TEXAS
                                         NO. WR-85,502-02


                         EX PARTE CHRIS EUBANKS, JR., Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. CR-15-0108-B IN THE 207TH DISTRICT COURT
                              FROM HAYS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

assault, aggravated robbery, and evading arrest with a motor vehicle. He was sentenced to

imprisonment for two terms of fifteen years and one term of two years. He did not appeal his

convictions.

        Applicant’s sentence for evading arrest has discharged, and he has not raised collateral

consequences. See TEX . CODE CRIM . PROC. art. 11.07, § 3(c). Accordingly, Applicant’s claims

relating to this conviction are dismissed. After independently reviewing the record, we conclude that
                                                                                                    2

Applicant’s claims relating to his other convictions are without merit. Accordingly, they are denied.



Filed: April 26, 2017
Do not publish